 

 



EXHIBIT 10.51

  



AMENDMENT NO. 1

 

TO

 

PROMISSORY NOTE

  

 

This Amendment No. 1 to Promissory Note (this “Amendment”), dated as of August
1, 2016 (the “Effective Date”), is entered into by and between SurePure, Inc., a
Delaware corporation (the “Company”), and SBI Investments LLC, 2014-1, a
statutory series of Delaware limited liability company (the “Holder”).

 

RECITALS

 

WHEREAS, the Company issued to the Holder that certain Promissory Note, dated
February 11, 2016 (the “Note”);

 

WHEREAS, Section 4.3 of the Note provides that the Note and any provision
therein may be amended by an instrument in writing signed by the Company and the
Holder; and

 

WHEREAS, the Company and the Holder desire to amend the Note as provided herein.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder,
intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.Capitalized Terms. Except as may be expressly provided herein, all capitalized
terms used herein shall have the meanings assigned to them in the Note.

 



 1 

 

 

2.Amendment to Maturity Date. The parties desire to extend the Maturity Date of
the Note from August 11, 2016 to October 11, 2016, and as such, the first
paragraph of the Note is hereby amended and shall read in its entirety as
follows:

 

FOR VALUE RECEIVED, SUREPURE, INC., a Nevada corporation (hereinafter called the
“Borrower”), as of February 11, 2016 (the “Issue Date”), hereby promises to pay
to the order SBI INVESTMENTS LLC, 2014-1, a statutory series of Delaware limited
liability corporation, or its registered assigns (the “Holder”) the sum of
US$330,000.00, subject to any adjustments set forth in Section 1.9 herein,
together with any interest as set forth herein, on or before October 11, 2016
(the “Maturity Date”). This Note may not be prepaid in whole or in part except
as otherwise explicitly set forth herein. Any amount of principal which is not
paid when due shall bear interest at the rate of twenty two percent (22%) per
annum from the due date thereof until the same is paid (“Default Interest”). All
payments due hereunder (to the extent not converted into common stock, $0.001
par value per share (the “Common Stock”) in accordance with the terms hereof)
shall be made in lawful money of the United States of America. All payments
shall be made at such address as the Holder shall hereafter give to the Borrower
by written notice made in accordance with the provisions of this Note. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a business day, the same shall instead be due on the next succeeding day
which is a business day. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.



 

3.Amendment to Section 1.2(a). The parties desire to change the Variable
Conversion Price set forth in the Note, and as such, Section 1.2(a) of the Note
is hereby amended and shall read in its entirety as follows:

 

(a) Calculation of Conversion Price. The conversion price (the “Conversion
Price”) shall equal the Variable Conversion Price (as defined herein) (subject
to equitable adjustments for stock splits, stock dividends or rights offerings
by the Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The “Variable Conversion Price”
shall mean 55% multiplied by the Market Price (as defined herein) (representing
a discount rate of 45%). “Market Price” means the average of the lowest three
VWAPs (as defined below) for the Common Stock during the twenty (20) Trading Day
period ending on the latest complete Trading Day prior to the Conversion Date.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time); (b) if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company. “Trading Day” shall mean any
day on which the Common Stock is tradable for any period on the OTC, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded. “Trading Market” means the Nasdaq Capital Market,
the American Stock Exchange, the New York Stock Exchange, the Nasdaq National
Market, or the OTC Markets.

 



 2 

 

 

4.Amendment to Section 1.9. The parties desire to change the prepayment schedule
set forth in the Note, and as such, Section 1.9 of the Note is hereby amended
and shall read in its entirety as follows:



 

1.1              1.9 Repayment of Principal Amount. The principal amount of this
Note, initially US$330,000.00, may be prepaid at any time and shall be subject
to the following upward adjustments, subject to the payment period upon which
the date all amounts hereunder are paid in full by the Borrower occurs, as
follows:

 

Date of Note Satisfaction Principal Amount of this Note 0 to 90 days after the
Issue Date $330,000.00 91 to 120 days after the Issue Date $340,000.00 121 to
150 days after the Issue Date $350,000.00 151 days to the 180 days after the
Issue Date $360,000.00 181 days to 210 days after the Issue Date $375,000.00 211
days to 240 days after the Issue Date $390,000.00

 

 

5.Conforming Changes. All provisions in the Note and any amendments,
attachments, schedules or exhibits thereto in conflict with this Amendment shall
be and hereby are changed to conform to this Amendment.



 

4.Full Force and Effect. The remainder of the Note is not amended hereby and
shall remain in full force and effect, except as otherwise set forth in this
Amendment. The parties hereby ratify and confirm the terms and conditions of the
Note, as supplemented and amended by this Amendment.



 

5.Recitals. The Recitals above are true and correct and are hereby incorporated
by reference.



 

6.Counterparts. This Amendment may be executed in counterparts (including by
means of facsimile or electronic transmission), each of which shall be deemed an
original but all of which, when taken together, will constitute one and the same
agreement.

 



 3 

 

 

IN WITNESS WHEREOF, the Company and the Holder have made and executed this
Amendment effective as of the Effective Date.

 

 



COMPANY:   HOLDER:       SUREPURE, INC.   SBI INVESTMENTS LLC, 2014-1          
By: /s/ Stephen M. Robinson   By: /s / Peter Wisniewski Name: Stephen M.
Robinson   Name:

Peter Wisniewski

Title: Chief Financial Officer   Title: Manager                    

 

 



 

 4 



 

 

 

